--------------------------------------------------------------------------------


 Grantee:  Landmark Management Services SA    Grant Date:  April 1, 2008        
   Address: 76 Dean St., Belize City, Belize    Expiration Date:  April 1, 2018
                 Base Price per Share: $0.50            Number of Shares:
900,000    SAR No.:

STOCK APPRECIATION RIGHTS AGREEMENT

This Stock Appreciation Rights Agreement ("Agreement") is made as of the Grant
Date set forth above (the "Grant Date") between PLURIS ENERGY GROUP, INC., a
Nevada corporation ("Pluris"), AND LANDMARK MANAGEMENT SERVICES SA (the
"Grantee").

The Equity Incentive Plan (the "Plan") adopted by Pluris is administered by the
Board of Directors of Pluris (the "Board"). The Board has determined that
Grantee is eligible to participate in the Plan. The Board has granted stock
appreciation rights to Grantee, subject to the terms and conditions contained in
this Agreement and in the Plan. This Agreement is intended to comply with the
provisions governing stock appreciation rights under Internal Revenue Service
Notice 2005-1 in order to exempt the stock appreciation rights from application
of Section 409A of the Internal Revenue Code ("Section 409A").

Grantee acknowledges receipt of a copy of the Plan and accepts the stock
appreciation rights subject to all of the terms, conditions and provisions of
this Agreement and the Plan.

1.           Grant. Pluris grants to Grantee 900,000 stock appreciation rights
(the "Stock Appreciation Rights") with respect to the number of shares of
Pluris' common stock, $0.001 par value ("Common Stock"). A Stock Appreciation
Right is a right awarded to Grantee that entitles Grantee to receive cash or
shares of Common Stock, or a combination of both, at the election and sole
discretion of the Board, having a value on the date the Stock Appreciation Right
is exercised equal to the excess of (a) the Market Value (as defined in the
Plan) of a share of Common Stock at the time of exercise over (b) the Base Price
per Share set forth above, which equals the Market Value of the Common Stock on
the Grant Date. The Stock Appreciation Rights consist of a single Stock
Appreciation Right for each share of Common Stock.

2.           Price. The per-share base price of the Stock Appreciation Rights
shall equal the Base Price per Share set forth above (subject to adjustment as
provided in the Plan).

3.           Term and Vesting. The right to exercise the Stock Appreciation
Rights shall vest immediately and shall terminate on the Expiration Date set
forth above, unless earlier terminated pursuant to the terms of the Plan.

4.           Exercise. Grantee shall exercise the Stock Appreciation Rights by
giving Pluris a written notice of the exercise of the Stock Appreciation Rights
in the form of Exhibit A to this Agreement and providing any other documentation
that the Board may require from time to time.

The notice shall set forth the number of shares with respect to which Grantee is
exercising the Stock Appreciation Rights. The notice shall be effective when
received at Pluris’ main office. The Stock Appreciation Rights will be
considered exercised with respect to the number of shares of

--------------------------------------------------------------------------------

Common Stock specified in the notice on the latest of (i) the date of exercise
designated in the notice, (ii) if the date so designated is not a business day,
the first business day following such date or (iii) the earliest business day by
which Pluris has received the notice and all documentation required by the
Board. Pluris shall deliver to Grantee cash and/or a certificate or certificates
for the shares of Common Stock received upon exercise of the Stock Appreciation
Rights: provided, however, that the time of delivery may be postponed for such
period as may be required for Pluris with reasonable diligence to comply with
any requirements or provisions of the Securities Act of 1933 or the Securities
Exchange Act of 1934, any law, order or regulation of any governmental
authority, or any rule or regulation of, or agreement of Pluris with, any
applicable securities exchange or quotation system. If at any time the number of
shares of Common Stock to be received upon exercise of the Stock Appreciation
Rights includes a fractional share, the number of shares actually issued shall
be rounded down to the nearest whole share. If Grantee fails to accept delivery
or tender of all or any of the shares of Common Stock to be received upon
exercise of the Stock Appreciation Rights specified in the notice, Grantee's
right to exercise the Stock Appreciation Rights with respect to such unaccepted
shares shall terminate.

5.           Withholding. Pluris and its subsidiaries shall be entitled to (a)
withhold and deduct from Grantee's future wages (or from other amounts that may
be due and owing to Grantee from Pluris and/or its subsidiaries), or make other
arrangements for the collection of, all legally required amounts necessary to
satisfy any and all federal, state, and local withholding and employment-related
tax requirements attributable to the Stock Appreciation Rights under this
Agreement, including without limitation, attributable to the award, vesting or
exercise of the Stock Appreciation Rights; or (b) require Grantee promptly to
remit the amount of such withholding to Pluris before taking any action with
respect to the Stock Appreciation Rights. Grantee acknowledges that Grantee is
obligated to pay the amount of such withholding. Unless the Board provides
otherwise, withholding may be satisfied by withholding cash and/or shares of
Common Stock to be received upon exercise of the Stock Appreciation Rights or by
delivery to Pluris of previously owned Common Stock. Pluris shall not be
obligated to cause the issuance, transfer or delivery of a certificate or
certificates representing shares of Common Stock to the Grantee, until provision
has been made by the Grantee, to the satisfaction of Pluris, for the payment of
the aggregate exercise price for all shares of Common Stock for which the Stock
Appreciation Right shall have been exercised, and for satisfaction of any tax
withholding obligations associated with such exercise.

6.           Termination. This Stock Appreciation Right will terminate under the
following circumstances:

  (a)

If the Grantee is an employee, consultant, director or officer of Pluris or a
subsidiary of Pluris, and ceases to be an employee, consultant, director or
officer by reason of termination or removal for cause, this Stock Appreciation
Right will terminate on the effective date of the Grantee ceasing to be an
employee, consultant, director or officer, as the case may be, for that reason.

        (b)

If the Grantee dies, the Grantee’s personal representative will have the right
to exercise any unexercised portion of this Stock Appreciation Right, in whole
or in part, at any time until the earlier of (a) the Expiry Date and (b) the
date that is 12 months after the date of the Grantee’s death.

        (c)

If the Grantee is a director, officer, employee or consultant of Pluris or a
subsidiary of Pluris, and ceases to be a director, officer, employee or
consultant for any reason other than as set out in subparagraphs (a) or (b)
above, this Stock


--------------------------------------------------------------------------------


 

Appreciation Right will terminate on the earlier of (a) the Expiry Date and (b)
the date that is 30 days after the effective date of the Grantee ceasing to be a
director, officer, employee or consultant for that other reason.

        (d)

If the Grantee ceases to be one type of Grantee (i.e., director, officer,
employee or consultant, or a company 100% beneficially owned by one of them) but
concurrently is or becomes one or more other type of Grantee, this Stock
Appreciation Right will not terminate but will continue in full force and effect
and the Grantee may exercise this Stock Appreciation Right until the earlier of
(a) the Expiry Date and (b) the applicable date set forth in subparagraphs (a),
(b) or (c) above where the Grantee ceases to be any type of Grantee.

        (e)

The Option will not be affected by any change of the Grantee’s employment where
the Grantee continues to be employed by Pluris or any subsidiary of Pluris.

7.           Transferability. The Plan provides that the Stock Appreciation
Rights are generally not transferable by Grantee except by will or according to
the laws of descent and distribution, and are exercisable during Grantee's
lifetime only by Grantee or Grantee's guardian. The Stock Appreciation Rights
may be transferred to a revocable living trust established by the Grantee under
which Grantee is treated as the owner of property held by the trust for tax
purposes, and in such circumstances, during Grantee's lifetime, ownership by the
trust shall be treated as ownership by Grantee for purposes of all actions taken
or to be taken under the terms of this Plan or the related Stock Appreciation
Rights. All options granted to Grantee during his or her lifetime shall be
exercisable during his or her lifetime only by Grantee, Grantee's guardian, or
legal representative. Grantee may designate a "beneficiary" to be the person or
entity entitled to be Grantee's successor in interest in the event of Grantee's
death. The designated beneficiary shall be treated for all purposes as Grantee's
successor in interest entitled to exercise and receive the proceeds of exercise
the Stock Appreciation Rights. If no revocable trust is named as owner during
Grantee's lifetime and no beneficiary is designated, Grantee's estate is the
successor in interest. Pluris may, in the event it deems the same desirable to
assure compliance with applicable federal and state securities laws, place an
appropriate restrictive legend upon any certificate representing shares received
upon exercise of the Stock Appreciation Rights, and may also issue appropriate
stop-transfer instructions to its transfer agent with respect to such shares.

8.           Termination of Employment, Directorship or Officer Status. If
Grantee's employment (and directorship and/or officer status, if applicable)
with Pluris or any of its subsidiaries terminates for any reason except for
Retirement (as defined in the Plan), death, or Disability (as defined in the
Plan), such termination shall affect the Stock Appreciation Rights, and
Grantee's rights with respect to the Stock Appreciation Rights, as set forth in
the Plan. If Grantee Retires, dies, or becomes Disabled while an employee or
director of Pluris or one if its subsidiaries, the Stock Appreciation Rights
shall become exercisable with respect to any and all unexercised shares subject
to the Stock Appreciation Rights as of the time immediately preceding Grantee's
Retirement, death or Disability pursuant to Section 6.1 of the Plan. In no event
will Grantee's Retirement, death, or Disability extend the last date to exercise
the Stock Appreciation Rights.

9.           Acceleration. The Stock Appreciation Rights shall be immediately
exercisable in the event of any Change in Control (as defined in the Plan) of
Pluris.

10.         Shareholder Rights. Grantee shall have no rights as a shareholder by
reason of the Stock Appreciation Rights or with respect to any shares of Common
Stock to be received upon exercise of the Stock Appreciation Rights until the
date of issuance of a stock certificate to Grantee for such shares.

--------------------------------------------------------------------------------

11.           Employment by Pluris. To the extent Grantee is or becomes an
employee of Pluris or any of its subsidiaries, the grant of the Stock
Appreciation Rights shall not impose upon Pluris or any of its subsidiaries any
obligation to retain Grantee in its employ for any given period or upon any
specific terms of employment. Pluris or any of its subsidiaries, as appropriate,
may at any time dismiss Grantee from employment, free from any liability or
claim under the Plan or this Agreement, except as otherwise expressly provided
in any written agreement with Grantee.

12.           Certifications. Grantee agrees that Pluris may impose reasonable
restrictions on the sale or distribution of the shares of Common Stock to be
received upon exercise of the Stock Appreciation Rights to ensure compliance
with federal and state securities laws.

13.           Effective Date. The Stock Appreciation Rights Agreement shall be
effective as of the Grant Date.

14.           Amendment. Neither the Stock Appreciation Rights nor this
Agreement shall be modified except in a writing executed by the parties to this
Agreement and except as Pluris, upon advice of legal counsel, determines is
necessary or advisable because of the promulgation of, or change in or of the
interpretation of, any law or governmental rule or regulation, including without
limitation, Section 409A and any applicable federal or state securities laws.

15.           Plan. The Plan is incorporated in this Agreement by reference.
Capitalized terms not defined in this Agreement shall have those meanings
provided in the Plan. In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.

16.           Corporate Changes. In the event of any stock dividend, stock split
or other increase or reduction in the number of shares of Common Stock
outstanding, the number and class of shares that may be received upon exercise
of the Stock Appreciation Rights, and the Base Price per Share, are subject to
adjustment as provided in the Plan; provided however, that no adjustment shall
be contrary to Section 409A or shall be effected in a manner that would subject
Grantee to taxes and penalties under Section 409A.

17.           Administration. The Board has full power and authority to
interpret the provisions of the Plan, to supervise the administration of the
Plan and to adopt forms and procedures for the administration of the Plan,
except as limited by the Plan. All determinations made by the Board shall be
final and conclusive.

18.           Illegality. Grantee shall not exercise the Stock Appreciation
Rights, and Pluris shall not be obligated to issue any shares of Common Stock to
Grantee pursuant to the exercise of the Stock Appreciation Rights, if the
exercise thereof or the issuance of such shares would constitute a violation by
Grantee or Pluris of any provisions of the Securities Act of 1933 or the
Securities Exchange Act of 1934, any other law, order or regulation of any
governmental authority, or any rule or regulation of, or agreement of Pluris
with, any applicable securities exchange or quotation system. Pluris will in no
event be obligated to take any affirmative action in order to cause the exercise
of the Stock Appreciation Rights or the resulting issuance of shares of Common
Stock to comply with any such law, order, rule, regulation or agreement.

--------------------------------------------------------------------------------


19.

Acknowledgements of the Grantee. The Grantee acknowledges and agrees that:

      (a)

the Grantee will spend a significant amount of time and attention on the affairs
and business of Pluris;

      (b)

the Stock Appreciation Rights have not been registered under the 1933 Act or
under any state securities or "blue sky" laws of any state of the United States,
and are being offered only in a transaction not involving any public offering
within the meaning of the 1933 Act, and, unless so registered, may not be
offered or sold in the United States or to U.S. Persons (as defined herein),
except pursuant to an effective registration statement under the 1933 Act, or
pursuant to an exemption from, or in a transaction not subject to, the
registration requirements of the 1933 Act, and in each case only in accordance
with applicable state securities laws;

      (c)

Pluris has not undertaken, and will have no obligation, to register any of the
Securities under the 1933 Act;

      (d)

Pluris will refuse to register any transfer of the Stock Appreciation Rights not
made in accordance with the provisions of Regulation S, pursuant to an effective
registration statement under the 1933 Act or pursuant to an available exemption
from, or in a transaction not subject to, the registration requirements of the
1933 Act;

      (e)

the decision to execute this Subscription and acquire the Stock Appreciation
Rights hereunder has not been based upon any oral or written representation as
to fact or otherwise made by or on behalf of Pluris and such decision is based
solely upon a review of publicly available information regarding Pluris
available on the website of the United States Securities and Exchange Commission
(the "SEC") available at www.sec.gov (the "Company Information");

      (f)

Pluris is entitled to rely on the representations and warranties and the
statements and answers of the Grantee contained in this Agreement, and the
Grantee will hold harmless Pluris from any loss or damage it may suffer as a
result of the Grantee's failure to correctly complete this Agreement;

      (g)

the Grantee has been advised to consult its own legal, tax and other advisors
with respect to the merits and risks of an investment in the Stock Appreciation
Rights and with respect to applicable resale restrictions and it is solely
responsible (and Pluris is in any way responsible) for compliance with
applicable resale restrictions;

      (h)

the Grantee has not acquired the Stock Appreciation Rights as a result of, and
will not itself engage in, any "directed selling efforts" (as defined in
Regulation S under the 1933 Act) in the United States in respect of the Stock
Appreciation Rights which would include any activities undertaken for the
purpose of, or that could reasonably be expected to have the effect of,
conditioning the market in the United States for the resale of the Stock
Appreciation Rights; provided, however, that the Grantee may sell or otherwise
dispose of the Stock Appreciation Rights pursuant to registration thereof under
the 1933 Act and any applicable state and


--------------------------------------------------------------------------------


 

provincial securities laws or under an exemption from such registration
requirements;

          (i)

the Grantee and the Grantee's advisor(s) (if applicable) have had a reasonable
opportunity to ask questions of and receive answers from Pluris in connection
with the acquisition of the Stock Appreciation Rights hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about Pluris;

          (j)

the books and records of Pluris were available upon reasonable notice for
inspection, subject to certain confidentiality restrictions, by the Grantee
during reasonable business hours at its principal place of business, and all
documents, records and books in connection with the acquisition of the Stock
Appreciation Rights hereunder have been made available for inspection by the
Grantee, the Grantee's attorney and/or advisor(s) (if applicable);

          (k)

the Grantee has been advised to consult the Grantee's own legal, tax and other
advisors with respect to the merits and risks of an investment in the Stock
Appreciation Rights and with respect to applicable resale restrictions, and it
is solely responsible (and Pluris is not in any way responsible) for compliance
with:

          (i)

any applicable laws of the jurisdiction in which the Grantee is resident in
connection with the distribution of the Stock Appreciation Rights hereunder, and

          (ii)

applicable resale restrictions; and

          (l)

the Stock Appreciation Rights are not listed on any stock exchange or automated
dealer quotation system and no representation has been made to the Grantee that
any of the Stock Appreciation Rights will become listed on any stock exchange or
automated dealer quotation system, except that currently certain market makers
make market in the shares of Pluris's common stock on the OTC Bulletin Board;

          (m)

neither the SEC nor any other securities commission or similar regulatory
authority has reviewed or passed on the merits of the Stock Appreciation Rights;

          (n)

no documents in connection with this Agreement have been reviewed by the SEC or
any state securities administrators;

          (o)

there is no government or other insurance covering any of the Stock Appreciation
Rights; and

          (p)

this Agreement is not enforceable by the Grantee unless it has been accepted by
Pluris.


--------------------------------------------------------------------------------

20.           Representations, Warranties and Covenants of the Grantee. The
Grantee hereby represents and warrants to and covenants with Pluris (which
representations, warranties and covenants shall survive the closing) that:

  (a)

the Grantee is an officer and/or consultant of Pluris who will spend a
significant amount of time and attention on the affairs and business of Pluris;

        (b)

the Grantee is not acquiring the Stock Appreciation Rights for the account or
benefit of, directly or indirectly, any U.S. Person;

        (c)

the Grantee is not a U.S. Person;

        (d)

the Grantee is outside the United States when receiving and executing this
Agreement and is acquiring the Stock Appreciation Rights as principal for the
Grantee's own account, for investment purposes only, and not with a view to, or
for, resale, distribution or fractionalisation thereof, in whole or in part, and
no other person has a direct or indirect beneficial interest in such Stock
Appreciation Rights;

        (e)

the Grantee acknowledges that the Grantee has not acquired the Stock
Appreciation Rights as a result of, and will not itself engage in, any "directed
selling efforts" (as defined in Regulation S under the 1933 Act) in the United
States in respect of the Stock Appreciation Rights which would include any
activities undertaken for the purpose of, or that could reasonably be expected
to have the effect of, conditioning the market in the United States for the
resale of the Stock Appreciation Rights; provided, however, that the Grantee may
sell or otherwise dispose of the Stock Appreciation Rights pursuant to
registration of the Stock Appreciation Rights pursuant to the 1933 Act and any
applicable state and provincial securities laws or under an exemption from such
registration requirements and as otherwise provided herein;

        (f)

it understands and agrees that Pluris will refuse to register any transfer of
the Stock Appreciation Rights not made in accordance with the provisions of
Regulation S, pursuant to an effective registration statement under the 1933 Act
or pursuant to an available exemption from, or in a transaction not subject to,
the registration requirements of the 1933 Act;

        (g)

the Grantee is not aware of any advertisement of any of the Stock Appreciation
Rights and is not acquiring the Stock Appreciation Rights as a result of any
form of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;

        (h)

the Grantee has received and carefully read this Agreement;

        (i)

the Grantee has the legal capacity and competence to enter into and execute this
Agreement and to take all actions required pursuant hereto and, if the Grantee
is a corporation, it is duly incorporated and validly subsisting under the laws
of its jurisdiction of incorporation and all necessary approvals by its
directors,


--------------------------------------------------------------------------------


 

shareholders and others have been obtained to authorize execution and
performance of this Agreement on behalf of the Grantee;

        (j)

the Grantee (i) has adequate net worth and means of providing for its current
financial needs and possible personal contingencies, (ii) has no need for
liquidity in this investment, and (iii) is able to bear the economic risks of an
investment in the Stock Appreciation Rights for an indefinite period of time,
and can afford the complete loss of such investment;

        (k)

all information contained in this Agreement is complete and accurate and may be
relied upon by Pluris;

        (l)

the Grantee has the requisite knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the investment in
the Stock Appreciation Rights and Pluris, and the Grantee is providing evidence
of such knowledge and experience in these matters through the information
requested in this Agreement;

        (m)

the Grantee understands and agrees that Pluris and others will rely upon the
truth and accuracy of the acknowledgements, representations, warranties,
covenants and agreements contained in this Agreement and agrees that if any of
such acknowledgements, representations and agreements are no longer accurate or
have been breached, the Grantee shall promptly notify Pluris;

        (n)

the Grantee is aware that an investment in Pluris is speculative and involves
certain risks, including the possible loss of the investment;

        (o)

the entering into of this Agreement and the transactions contemplated hereby do
not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Grantee, or
of any agreement, written or oral, to which the Grantee may be a party or by
which the Grantee is or may be bound;

        (p)

the Grantee has duly executed and delivered this Agreement and it constitutes a
valid and binding agreement of the Grantee enforceable against the Grantee;

        (q)

the Grantee has the requisite knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the investment in
the Stock Appreciation Rights and Pluris, and the Grantee is providing evidence
of such knowledge and experience in these matters through the information
requested in this Agreement;

        (r)

the Grantee understands and agrees that Pluris and others will rely upon the
truth and accuracy of the acknowledgements, representations and agreements
contained in this Agreement, and agrees that if any of such acknowledgements,
representations and agreements are no longer accurate or have been breached, the
Grantee shall promptly notify Pluris;

        (s)

the Grantee is purchasing the Stock Appreciation Rights for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or


--------------------------------------------------------------------------------


 

indirect beneficial interest is such Stock Appreciation Rights, and the Grantee
has not subdivided his interest in the Stock Appreciation Rights with any other
person;

        (t)

the Grantee is not an underwriter of, or dealer in, the shares of Pluris's
common stock, nor is the Grantee participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Stock Appreciation Rights;

        (u)

the Grantee has made an independent examination and investigation of an
investment in the Stock Appreciation Rights and Pluris and has depended on the
advice of its legal and financial advisors and agrees that Pluris will not be
responsible in anyway whatsoever for the Grantee's decision to acquire the Stock
Appreciation Rights;

        (v)

if the Grantee is acquiring the Stock Appreciation Rights as a fiduciary or
agent for one or more investor accounts, the Grantee has sole investment
discretion with respect to each such account, and the Grantee has full power to
make the foregoing acknowledgements, representations and agreements on behalf of
such account;

        (w)

the Grantee is not aware of any advertisement of any of the Stock Appreciation
Rights and is not acquiring the Stock Appreciation Rights as a result of any
form of general solicitation or general advertising including advertisements,
articles, notices or other communications published in any newspaper, magazine
or similar media or broadcast over radio or television, or any seminar or
meeting whose attendees have been invited by general solicitation or general
advertising;


  (x)

no person has made to the Grantee any written or oral representations:

          (i)

that any person will resell or repurchase any of the Stock Appreciation Rights,

          (ii)

that any person will refund the purchase price of any of the Stock Appreciation
Rights,

          (iii)

as to the future price or value of any of the Stock Appreciation Rights, or

          (iv)

that any of the Stock Appreciation Rights will be listed and posted for trading
on any stock exchange or automated dealer quotation system or that application
has been made to list and post any of the Stock Appreciation Rights of Pluris on
any stock exchange or automated dealer quotation system, except that currently
certain market makers make market in the shares of Pluris’ common stock on the
OTC Bulletin Board; and


  (y)

In this Subscription, the term "U.S. Person" shall have the meaning ascribed
thereto in Regulation S promulgated under the 1933 Act and for the purpose of
the Subscription includes any person in the United States.


--------------------------------------------------------------------------------

21.           Acknowledgement and Waiver. The Grantee has acknowledged that the
decision to purchase the Stock Appreciation Rights was solely made on the basis
of publicly available information contained in Pluris Information. The Grantee
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Grantee might be entitled in
connection with the distribution of any of the Stock Appreciation Rights.

22.           Legending of Subject Stock Appreciation Rights. The Grantee hereby
acknowledges that that upon the issuance thereof, and until such time as the
same is no longer required under the applicable securities laws and regulations,
the certificates representing any of the Stock Appreciation Rights will bear a
legend in substantially the following form:

> > THE SECURITIES REPRESENTED HEREBY HAVE BEEN OFFERED IN AN OFFSHORE
> > TRANSACTION TO A PERSON WHO IS NOT A U.S. PERSON (AS DEFINED HEREIN)
> > PURSUANT TO REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS
> > AMENDED (THE "1933 ACT").
> > 
> > NONE OF THE SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE
> > 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY
> > NOT BE OFFERED OR SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS
> > DEFINED HEREIN) OR TO U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS
> > OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION
> > STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR
> > IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE 1933
> > ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE STATE SECURITIES
> > LAWS. IN ADDITION, HEDGING TRANSACTIONS INVOLVING THE SECURITIES MAY NOT BE
> > CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT. "UNITED STATES" AND "U.S.
> > PERSON" ARE AS DEFINED BY REGULATION S UNDER THE 1933 ACT.

The Grantee hereby acknowledges and agrees to Pluris making a notation on its
records or giving instructions to the registrar and transfer agent of Pluris in
order to implement the restrictions on transfer set forth and described in this
Agreement.

--------------------------------------------------------------------------------

23.           Costs. The Grantee acknowledges and agrees that all costs and
expenses incurred by the Grantee (including any fees and disbursements of any
special counsel retained by the Grantee) relating to the acquisition of the
Stock Appreciation Rights shall be borne by the Grantee.

24.           Governing Law. This Agreement is governed by the laws of the
Province of British Columbia and the federal laws of Canada applicable therein.
The Grantee irrevocably attorns to the jurisdiction of the courts of the
Province of British Columbia.

25.           Survival. This Agreement, including without limitation the
representations, warranties and covenants contained herein, shall survive and
continue in full force and effect and be binding upon the parties hereto
notwithstanding the completion of the purchase of the shares underlying the
Options by the Grantee pursuant hereto.

26.           Assignment. This Agreement is not transferable or assignable.

27.           Counterparts and Electronic Means. This Agreement may be executed
in several counterparts, each of which will be deemed to be an original and all
of which will together constitute one and the same instrument. Delivery of an
executed copy of this Agreement by electronic facsimile transmission or other
means of electronic communication capable of producing a printed copy will be
deemed to be execution and delivery of this Agreement as of the date first above
written.

28.           Currency. Unless explicitly stated otherwise, all funds in this
Agreement are stated in United States dollars.

29.           Severability. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect or limit the validity or
enforceability of the remaining provisions of this Agreement.

30.           Entire Agreement. Except as expressly provided in this Agreement
and in the agreements, instruments and other documents contemplated or provided
for herein, this Agreement is the only agreement between the Grantee and Pluris
with respect to the Options, and this Agreement supersedes all prior and
contemporaneous oral and written statements and representations and contain the
entire agreement between the parties with respect to the Stock Appreciation
Rights.

31.           Effectiveness. This Agreement shall be deemed to be effective
following the delivery by the Grantee to Pluris of two fully executed copies of
this Agreement.

SIGNATURE BLOCK ON FOLLOWING PAGE

--------------------------------------------------------------------------------


  PLURIS ENERGY GROUP, INC.          By         LANDMARK MANAGEMENT SERVICES SA
    PER:               Signature     Soumitra Sam Sen         Print or type name


--------------------------------------------------------------------------------

EXHIBIT A

TO: Pluris Energy Group, Inc.   Suite 2703 – 550 Pacific Street,   Vancouver,
British Columbia Canada V6Z 3G2

Notice of Exercise

This Notice of Exercise shall constitute proper notice pursuant to Item 4 of the
Stock Appreciation Rights Agreement dated as of April 1, 2008, 2007 (the
"Agreement"), between Pluris and the undersigned. The undersigned hereby elects
to exercise Grantee's option to purchase ____________________shares of the
common stock of Pluris at a price of US$.50 per share, for aggregate
consideration of US$____________, on the terms and conditions set forth in the
Agreement. Such aggregate consideration, in the form specified in Item 4 of the
Agreement, accompanies this notice.

The Grantee hereby directs Pluris to issue, register and deliver the
certificates representing the shares as follows:

Registration Information:   Delivery Instructions:             Name to appear on
certificates   Name             Address   Address                 Telephone
Number

DATED at ____________________________________, the _______day
of______________,_______.

      (Name of Grantee – Please type or print)           (Signature and, if
applicable, Office)           (Address of Grantee)           (City, State, and
Zip Code of Grantee)           (Fax Number)


--------------------------------------------------------------------------------